Case 3:16-cv-01345-AWT Document 342-3 Filed 03/04/21 Page 1 of 7




                     Exhibit 123
       Case 3:16-cv-01345-AWT Document 342-3 Filed 03/04/21 Page 2 of 7




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT


JOSEPH VELLALI, NANCY S. LOWERS,
JAN M. TASCHNER, AND JAMES
MANCINI, individually and as representatives
of a class of participants and beneficiaries on
behalf of the Yale University Retirement
Account Plan,

                              Plaintiffs,
                                                      Civil Action No. 3:16-cv-01345-AWT
v.

YALE UNIVERSITY, MICHAEL A. PEEL,
AND THE RETIREMENT PLAN
FIDUCIARY COMMITTEE,

                              Defendants.



                      DEFENDANTS’ RULE 26(a)(1) DISCLOSURES

       Defendants Yale University, Michael A. Peel, and the Fiduciary Committee on

Investments (“FCI”)1 hereby serve the following initial disclosures required by Federal Rule of

Civil Procedure 26(a)(1) on Plaintiffs in the above-captioned action. These disclosures are based

on information reasonably available to Defendants as of the date of service and at this stage of

the lawsuit and do not purport to identify every relevant document, witness, or tangible thing that

Defendants may rely on to defend against Plaintiffs’ claims. Defendants reserve their rights to

supplement these disclosures as their investigation and discovery in this lawsuit progresses.




1
        The caption and Amended Complaint incorrectly identify this entity as the “Retirement Plan
Fiduciary Committee.” The proper name of the committee is the Fiduciary Committee on Investments.


                                                  1
         Case 3:16-cv-01345-AWT Document 342-3 Filed 03/04/21 Page 3 of 7




          Rule 26(a)(1)(A)(i) – Individuals Likely to Have Discoverable Information

         Defendants identify the following individuals as likely to have discoverable information

that Defendants may use to support their defenses:

           Name                                         Discoverable Information

                                  The creation of FCI; the matters considered and decided by FCI
                                  during witness’s tenure on the committee; the Plan’s investment
        Michael Peel
                                  menu and investment options; participant preferences with respect
                                  to investment options and the Plan’s recordkeeping arrangements.2


                                  The matters considered and decided by FCI during witness’s tenure
       Stephen Murphy             on the committee; the Plan’s investment menu and investment
                                  options.


                                  The matters considered and decided by FCI during witness’s tenure
        Janet Lindner             on the committee; the Plan’s investment menu and investment
                                  options.


                                  The structure and operation of Yale University’s Compensation and
                                  Benefits staff; the creation of FCI; the matters considered and
                                  decided by FCI during witness’s tenure on the committee;
                                  participant preferences with respect to investment options and the
        Hugh Penney
                                  Plan’s recordkeeping arrangements; the Plan’s investment menu
                                  and investment options; the execution of the Plants recordkeeping
                                  agreements and renegotiation of the Plan’s recordkeeping
                                  agreements; plan participant communications.


                                  Participant preferences with respect to investment options and the
                                  Plan’s recordkeeping arrangements; the execution of the Plan’s
        Kate Castello
                                  recordkeeping agreements and renegotiation of the Plan’s
                                  recordkeeping agreements.


                                  The matters considered and decided by FCI during the consultant’s
    Aon Hewitt Investment
                                  tenure as an advisor; the Plan’s investment menu and investment
       Consulting, Inc.
                                  options; and the Plan’s recordkeeping arrangements.




2
         The term “Plan” refers to the Yale University Retirement Account Plan.


                                                    2
       Case 3:16-cv-01345-AWT Document 342-3 Filed 03/04/21 Page 4 of 7




                               The Plan’s investment menu and investment options; and the Plan’s
          TIAA
                               recordkeeping arrangements.


                               The Plan’s investment menu and investment options; and the Plan’s
    Vanguard Group
                               recordkeeping arrangements.


With the exception of Aon Hewitt Investment Consulting, Inc., TIAA, and Vanguard Group,

each of the above individuals is represented by and should be contacted through Defendants’

counsel of record. In addition to the individuals identified above, Defendants also disclose: all

individuals identified as potential witnesses by Plaintiffs or any other party to this litigation in

their respective Rule 26(a)(1) Initial Disclosures; all individuals deposed in this lawsuit; all

individuals identified in any party’s interrogatory responses; and all individuals identified as the

author or recipient of any document produced in response to discovery in this lawsuit.

    Rule 26(a)(1)(A)(ii) – Documents That May Be Used to Support Claims or Defenses

       Without waiving any objections or privileges against disclosure, and only to the extent

relevant to the time period at issue, Defendants may rely on the following documents to support

their defenses:

   •   Plan documents, plan amendments, plan adoption agreements, and summary plan
       descriptions for the Plan.

   •   Investment Policy Statements and charters related to the Plan.

   •   Form 5500 filings for the Plan.

   •   Financial statements and independent auditor’s reports prepared for the Plan.

   •   Yale University Board of Trustee meeting minutes, board resolutions, and board
       certifications related to the Plan.

   •   Fiduciary Committee on Investments meeting minutes.

   •   Reports, presentations, summaries, recommendations, assessments, or similar materials
       presented to the Fiduciary Committee on Investments or its members related to the Plan.



                                                 3
       Case 3:16-cv-01345-AWT Document 342-3 Filed 03/04/21 Page 5 of 7




   •   Communications, disclosures, and notifications furnished to or received from Plan
       participants related to the Plan.

   •   Investment fee and expense disclosures furnished to the Plan’s participants and its
       fiduciaries.

   •   Contracts and service agreements between Defendants and the Plan’s vendors.

   •   Annuity certificates for annuities offered as investment options by TIAA to Plan
       participants.

   •   Prospectuses for mutual funds offered as investment options by TIAA or Vanguard to
       Plan participants.

Defendants’ investigation into the claims and defenses at issue in this lawsuit is ongoing and

Defendants reserve the right to supplement the above disclosures prior to trial if necessary.

                       Rule 26(a)(1)(A)(iii) – Computation of Damages

       Without waiving any right to recover their attorneys’ fees and their defense costs at the

conclusion of this case, Defendants state that they have not suffered damages subject to

computation and disclosure under Rule 26(a)(1)(A)(iii).

                  Rule 26(a)(1)(A)(iv) – Applicable Insurance Agreements.

       Applicable insurance agreements that are subject to disclosure under Rule 26(a)(1)(A)(iv)

will be produced by the date specified by the Court for producing documents identified in these

disclosures.




                                                 4
       Case 3:16-cv-01345-AWT Document 342-3 Filed 03/04/21 Page 6 of 7




Dated: July 13, 2018                      Respectfully submitted,


James C. Williams                         /s/ Brian D. Netter
Nancy G. Ross                             Brian D. Netter
Jed W. Glickstein                         bnetter@mayerbrown.com
MAYER BROWN LLP                           Michelle N. Webster
71 South Wacker Drive                     Matthew A. Waring
Chicago, IL 60606-4637                    MAYER BROWN LLP
                                          1999 K Street NW
Telephone: (312) 782-0600                 Washington, DC 20006-1101
                                          Telephone: (202) 263-3000
                                          Facsimile: (202) 263-3300




                                      5
       Case 3:16-cv-01345-AWT Document 342-3 Filed 03/04/21 Page 7 of 7




                               CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that on July 13, 2018, a true and correct copy
of the foregoing document was served via electronic mail upon the counsel of record for all
parties in this case. The document was sent to the e-mail addresses provided to the Court in
connection with each attorney’s appearance and as reflected on the docket for this case.

                                                           /s/ Brian D. Netter
                                                           Brian D. Netter




                                               6
